Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 9-10 and 23-24 were canceled.
Claim(s) 1-8, 11-16, 18-22, and 25-33 are pending for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/05/2022 has been entered.


Response to Arguments
Applicant's arguments with respect to rejection of claims 1-8, 11-16, 18-22, and 25-33 under 35 U.S.C. 103 have been considered but are deemed moot in view of the new grounds of rejection necessitated by Applicant's Amendment.


Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-8, 11-16, 18-33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the limitation “the seat is positioned relative to the screen such that the user is unable to touch the screen” makes the claim indefinite as a position that is relative to the screen such that the user is unable to touch the screen is subjective. For example one person may stretch more than another person to touch the screen and the ability to touch a screen may vary based on physical characteristics of a person.
Claims 2-8, 11-13, and 28-30 do not cure the deficiencies of claim 1 and are therefore also rejected on the same basis.

Additionally, Claim 28 recites the limitation "the atleast one tile" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Will interpret "the atleast one tile" to be "the atleast one of a first plurality of movable tiles" as recited in claim 1.

Regarding claim 14, the limitation “wherein, in the second position, the seat is positioned relative to the screen such that the user is unable to touch the screen” makes the claim indefinite as a position that is relative to the screen such that the user is unable to touch the screen is subjective. For example one person may stretch more than another person to touch the screen and the ability to touch a screen may vary based on physical characteristics of a person.
Claims 15-17, 18-22, 25-27, and 31-33 do not cure the deficiencies of claim 14 and are therefore also rejected on the same basis.

Additionally, Claim 31 recites the limitation "the atleast one tile" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Will interpret "the atleast one tile" to be "the atleast one of a first plurality of movable tiles" as recited in claim 14.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-9, 11-23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al. (US 20180222490 A1; hereinafter known as Ishihara) in view of OH et al. (US 20200346546 A1; hereinafter known as OH) and Davis et al. (US 20160246478 A1; hereinafter known as Davis).

Ishihara and Davis were cited in a previous office action.

Regarding Claim 1, Ishihara teaches:

A system for a transportation vehicle, the system comprising:
 
{Ishihara 

Abstract; Where the disclosed system of Ishihara is a display system for a vehicle.

}

a display device including a screen, 
a touch sensor communicatively coupled to the display device and configured to detect a touch of a user of the transportation vehicle and alter graphical content displayed on at least a portion of the screen based on the detected touch;
 
{Ishihara 

Para [0116] “The vehicle 100 can include an input system 130. An “input system” includes any device, component, system, element or arrangement or groups thereof that enable information/data to be entered into a machine. The input system 130 can receive an input from a vehicle passenger (e.g. a driver or a passenger). Any suitable input system 130 can be used, including, for example, a keypad, display, touch screen, multi-touch screen, button, joystick, mouse, trackball, microphone and/or combinations thereof.” Where touchscreens are displays with touch sensors the receive input from user touch.

Para [0039] where user interaction, (was as discussed above can be done on a touch screen), can launch applications such as a digital maps, which can be considered altering graphical content.
}

a seat having a backrest and a base and positioned in one of a first position and a second position relative to the screen, wherein, in the first position, the seat is positioned relative to the screen to enable user to touch the screen, wherein, in the second position, the seat is positioned relative to the screen 

{Ishihara 

Fig. 3 where the seat 220 has a backrest and a base. In fig. 2 it can be seen that the seat is in a first forward position were the front center screen 230 would be in reach of the driver. Fig. 5 and 7 show two seat positions were it would appear the driver would not be able to reach the front display 230 that is next to the steering wheel.

Fig. 2, Fig. 3, Fig. 7; Where multiple operating modes are being shown. The first operating mode consists of the passenger sitting forward in a conventional position and the second in nonconventional positions. And viewing different screens in the different positions

Para [0036]; The seat positioning system in addition to the displays themselves can be considered part of the display device as they control how the passenger views information (e.g. what display the passenger looks at). 


Where a touch control is provided for controlling the screens Para [0116]; “The vehicle 100 can include an input system 130. An “input system” includes any device, component, system, element or arrangement or groups thereof that enable information/data to be entered into a machine. The input system 130 can receive an input from a vehicle passenger (e.g. a driver or a passenger). Any suitable input system 130 can be used, including, for example, a keypad, display, touch screen, multi-touch screen, button, joystick, mouse, trackball, microphone and/or combinations thereof.”
}

wherein a control device of the transportation vehicle is configured to: in response to at least one trigger event provided directly or indirectly by the transportation vehicle, initiate a change in an operating mode of the display device from the first operating mode to the second operating mode 


{Ishihara 

Para [0018], [0032], [0033]; Where driver activation of seat controls to switch seat position can be considered a triggering event causes the display/s to change operation thus the signal is being received and where the switch in seat position, which can be considered a triggering event, is recognized by the system and content that is to be displayed to the passenger is directed to the roof screen (e.g. a second mode) 

Para [0018] “The vehicle is operating in an autonomous mode, and the passenger (i.e., driver) reclines in a seat to a substantially horizontal position. Additionally, the vehicle includes a monitor that is integrated within the roof of the passenger compartment, which the driver uses to view some form of entertainment while reclined. In view of this configuration, in one embodiment, the indication system adaptively directs visual and/or audio notices to the monitor in the roof when the seat is in this reclined position. Furthermore, multiple displays or other user interface elements may be strategically situated throughout the passenger compartment to align with the various possible positions of the seat and/or viewing orientations of the passengers.”

“In one arrangement, the driver seat 220 is equipped with a seat-position circuit 325, which can include any suitable number and type of circuitry and other components for moving the driver seat 220 to various positions. The seat position circuit 325 is one example of a seat position device 185 as illustrated in FIG. 1. As an example, the seat-position circuit 325 may be configured to move the seat in a translational manner, such as in a linear motion towards or away from the front of the passenger compartment 250”

“The different movements of the driver seat 220 that the seat-position circuit 325 effectuates may be performed serially or simultaneously. For example, the seat-position circuit 325 may be configured to move the driver seat 220 translationally first, completing that movement, and then rotating the driver seat 220 to the final desired position.”
}

transmit to the user at least one alerting signal indicating the change in the operating mode of the display device, 

{Ishihara 

Para [0018] “Furthermore, multiple displays or other user interface elements may be strategically situated throughout the passenger compartment to align with the various possible positions of the seat and/or viewing orientations of the passengers. Consequently, the indication system adaptively selects devices according to a position of the passenger and provides notices to the selected devices. In this way, the notices are adaptively communicated to the passengers regardless of their viewing orientation.”

By receiving notices (e.g. alerts) on a different screen due to the change in seat position, the change in mode is being indicated to the passenger.
}


Ishihara does not teach fully
1) a seat having a backrest and a base and positioned in one of a first position and a second position relative to the screen, wherein, in the first position, the seat is positioned relative to the screen to enable user to touch the screen, wherein, in the second position, the seat is positioned relative to the screen such that the user is unable to touch the screen, wherein the display device is configured to operate in one of a first operating mode and a second operating mode, wherein, during the first operating mode, at least a portion of the screen is controllable by the user using a touch control function, wherein, during the second operating mode, the screen is controllable by the user using a gesture

2) initiate a change in an operating mode of the display device from the first operating mode to the second operating mode such that the screen is controllable by the gesture control function

3) wherein at least one of a first plurality of movable tiles displayed during the second operating mode is different from each of a second plurality of movable tiles displayed during the first operating mode.

However, the OH teaches a seat having a backrest and a base and positioned in one of a first position and a second position relative to the screen, wherein, in the first position, the seat is positioned relative to the screen to enable user to touch the screen, wherein, in the second position, the seat is positioned relative to the screen such that the user is unable to touch the screen, wherein the display device is configured to operate in one of a first operating mode and a second operating mode, wherein, during the first operating mode, at least a portion of the screen is controllable by the user using a touch control function, wherein, during the second operating mode, the screen is controllable by the user using a gesture

{OH

Para [0256-0258] “The display 820 may output visual information and sense a touch input, a gesture input, and the like.

In an embodiment, the display 820 may activate a gesture detection sensor when a predetermined condition is satisfied. For example, when a passenger (or user) is in a situation difficult to apply a touch input, the gesture detection sensor may be activated.

More specifically, when it is determined that the user's hand is out of reach, based on an angle of a seat back, a position of a seat, and the like, when switched to the autonomous driving mode, when the user places his or her hand on another display, which is not the display corresponding to the seat, the gesture sensor may be activated.”

In fig. 4 it can be seen that the seats have backrests and bases.
}

initiate a change in an operating mode of the display device from the first operating mode to the second operating mode such that the screen is controllable by the gesture control function
{OH

Para [0257-0258]  “In an embodiment, the display 820 may activate a gesture detection sensor when a predetermined condition is satisfied. For example, when a passenger (or user) is in a situation difficult to apply a touch input, the gesture detection sensor may be activated.

More specifically, when it is determined that the user's hand is out of reach, based on an angle of a seat back, a position of a seat, and the like, when switched to the autonomous driving mode, when the user places his or her hand on another display, which is not the display corresponding to the seat, the gesture sensor may be activated.”

Where activation of the gesture sensor can be considered a second operating mode that’s activated based on seat position.
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishihara to incorporate the teachings of OH to have the second mode have the screen be controllable using gesture control function the second mode being used when the user is unable to touch the screen because touch input requires the user to touch the screen and gesture input does not require users to touch the screen to receive input (OH para [0257] “In an embodiment, the display 820 may activate a gesture detection sensor when a predetermined condition is satisfied. For example, when a passenger (or user) is in a situation difficult to apply a touch input, the gesture detection sensor may be activated.”).

Ishihara in view of OH does not teach wherein at least one of a first plurality of movable tiles displayed during the second operating mode is different from each of a second plurality of movable tiles displayed during the first operating mode.

However Davis teaches wherein at least one of a first plurality of movable tiles displayed during the second operating mode is different from each of a second plurality of movable tiles displayed during the first operating mode.

{ Davis

Abstract “The panel displaying method includes: determining an environment of the electronic device; automatically choosing an operation mode based on the environment of the electronic device. The operation mode is displayed in a widget area of a first panel and includes at least one widget icon. A portion of the first icons is chosen and updated as the widget icon based on numbers of clicks of the first icons in the chosen operation mode.”

Para [0024] “The widget area 209 in the first panel 200 may display a plurality of widget icons included in the icons. Here, the widget icons specifically refer to icons displayed in the widget area.”

The widget area is 209 in fig. 2 were the widgets themselves seem to be the circles within the widget area. These widgets can be considered tiles and are arranged differently based on mode. The widgets are movable in different modes as discussed below

Para [0050] “In addition, even if the processor 105 does not detect the panel switch signal, the user may still manually adjust the widget icons by using the input module 103. More specifically, the user may further generate a choose input signal, a move-in input signal, or a remove input signal by using the input module 103, so as to choose, add, or remove the widget icon in the widget area 209. In an embodiment of the invention, after the operation mode is chosen, the user may drag one (referred to as third icon in the following) of the first icons from the application pool or a position in the main screen other than the widget area to a specific position in the widget area 209, or adjust the position of the widget icon originally in the widget area 209, by using the input module 103.”
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishihara in view of OH to incorporate the teachings of Davis to have the order of widgets displayed, e.g. movable tiles, be different between the two modes because it allows the widgets that are most used in a specific mode be easily accessed by the user when that mode is active increasing convenience.


Regarding Claim 2, Ishihara in view of OH and Davis teaches The system of claim 1. Davis further teaches wherein the at least one display device displays at least identical information content for the user in the first and second operating modes.

{Davis 

Para [0024] “Referring to FIG. 2, in an embodiment of the invention, the display module 101 may display a panel after the electronic device 100 is unlocked or turned on. The user may click on or touch any position on the panel by using the input module 103 to open a corresponding application or edit a widget. In this embodiment, the display module 101 and the input module 103 are integrated in the touch screen of the electronic device 100, for example. In an embodiment of the invention, the electronic device 100 may include a plurality of panels. A first panel 200 is a main panel of the electronic device 100 and may include a weather area 210, a time area 203, a date area 205, a search bar 207, a widget area 209, and a fixed tool bar 211. In an embodiment of the invention, the user may switch between different panels by using a slide gesture or clicking on icons representing different panels in the panel displayed by the display module 101. In another embodiment of the invention, the first panel 200 may also include the fixed tool bar 211. The fixed tool bar 211 includes a plurality of icons corresponding to applications or application folders set in default in the systems or by the user and an application pool open icon 211a. In addition, the position and contents of the fixed tool bar 211 may remain the same across the panels”

}

Regarding Claim 3, Ishihara in view of OH and Davis teaches The system of claim 1. OH further teaches wherein the at least one display device in the second operating mode provides for the user at least one further item of information.

{OH

Para [0028-0029] “In an embodiment, a hand icon 1010 corresponding to a location (or position) of the hand of the first user and a gesture guidance area (or region) 1020 corresponding to a space within a predetermined range with respect to the location of the detected hand may be outputted.”

Where the gesture icon is one further item of information presented specifically in the gesture mode e.g. second operating mode.
}

Regarding Claim 4, Ishihara in view of OH and Davis teaches The system of claim 1. Ishihara further teaches wherein at least one characteristic feature of the at least one trigger event causes at least one characteristic feature of the at least one operator alerting signal.

{Ishihara

Para [0037]; “As an additional matter, while not explicitly illustrated the rear portion 400, the side panels 315, the roof 310 and other suitable locations with the passenger compartment 250, in one embodiment, include embedded lighting as the display devices 170. That is, the passenger compartment is equipped with LED, incandescent or other suitable lighting that is controllable by the indication system 165 to communicate notices to the passenger 210. In one embodiment, the embedded lighting of the passenger compartment 250 is divided into logical sections (i.e., left/right, forward/rear, roof/floor) so that different sections and combinations of sections can be independently illuminated to convey different notices. For example, a right side of the passenger compartment may be illuminated with a flashing light when turning right. As another example, the entire passenger compartment may be illuminated in red when the indication system 165 is providing a warning or handover back to manual mode. In general, the intensity, color, duration of illumination, particular illuminated sections, and other characteristics of the embedded lighting can be selectively varied according to particular attributes of a notice that is to be communicated. In this way, the indication system 165 can convey a myriad of different notices using the embedded lighting of the passenger compartment 250.”
Where illumination, an operating alerting signal, has its characteristics changed based on a notice’s, e.g. an triggering signals, characteristics 

Examiner is interpreting at least one trigger event to be a trigger event that may be separate from the trigger event of claim 1 that changes the operating mode of the display device as at least one trigger event means there can be a plurality of trigger events not necessarily relating to each other.
}

Regarding Claim 5, Ishihara in view of OH and Davis teaches The system of claim 4. Ishihara further teaches 

{Ishihara

Para [0037]; “Para [0037]; “As an additional matter, while not explicitly illustrated the rear portion 400, the side panels 315, the roof 310 and other suitable locations with the passenger compartment 250, in one embodiment, include embedded lighting as the display devices 170. That is, the passenger compartment is equipped with LED, incandescent or other suitable lighting that is controllable by the indication system 165 to communicate notices to the passenger 210. In one embodiment, the embedded lighting of the passenger compartment 250 is divided into logical sections (i.e., left/right, forward/rear, roof/floor) so that different sections and combinations of sections can be independently illuminated to convey different notices. For example, a right side of the passenger compartment may be illuminated with a flashing light when turning right. As another example, the entire passenger compartment may be illuminated in red when the indication system 165 is providing a warning or handover back to manual mode. In general, the intensity, color, duration of illumination, particular illuminated sections, and other characteristics of the embedded lighting can be selectively varied according to particular attributes of a notice that is to be communicated. In this way, the indication system 165 can convey a myriad of different notices using the embedded lighting of the passenger compartment 250.”

Where the duration of illumination, e.g. duration of operator alerting signal is based on the duration of the triggering signal because the duration of illumination characteristic is varied based on the attribute of a notice, e.g. duration of trigger signal.
}

Regarding Claim 6, Ishihara in view of OH and Davis teaches The system of claim 1. Ishihara further teaches wherein the at least one operator alerting signal is provided synchronously with the at least one trigger event.

{Ishihara

Para [0037]; “the entire passenger compartment may be illuminated in red when the indication system 165 is providing a warning or handover back to manual mode.”

Where the illumination (the alerting signal) is provided with the handover back to manual mode (triggering signal). The alert is coinciding with the trigger and thus the alert can be said to be provided synchronously

Examiner is interpreting at least one trigger event to be a trigger event that may be separate from the trigger event of claim 1 that changes the operating mode of the display device as at least one trigger event means there can be a plurality of trigger events not necessarily relating to each other.
}

Regarding Claim 7, Ishihara in view of OH and Davis teaches The system of claim 1. Ishihara further teaches wherein the trigger event is in direct and/or indirect connection with a change of a driving mode of the transportation vehicle.

{Ishihara

Para [0053] “In one arrangement, the seat 220 may be moved to unconventional operating positions when the vehicle 100 is in an autonomous mode and not when in a manual or semi-autonomous mode.”

Para [0094] “In some instances, the vehicle 100 is configured to switch selectively between an autonomous mode, one or more semi-autonomous operational modes, and/or a manual mode.”

Where the seat movement as discussed in claim 1 can be considered a triggering event and is in connection with the autonomous drive mode. As the vehicle can be switched from a manual mode to an autonomous mode, the triggering event is in connection with a change in drive mode.

Examiner is interpreting at least one trigger event to be a trigger event that may be separate from the trigger event of claim 1 that changes the operating mode of the display device as at least one trigger event means there can be a plurality of trigger events not necessarily relating to each other.
}

Regarding Claim 8, Ishihara in view of OH and Davis teaches The system of claim 7. Ishihara further teaches wherein the change of the driving mode of the transportation vehicle is a change from a manual driving mode to a partially or fully automatic driving mode.

{Ishihara

Para [0094] “In some instances, the vehicle 100 is configured to switch selectively between an autonomous mode, one or more semi-autonomous operational modes, and/or a manual mode.”

Where the vehicle can switch to autonomous mode from manual mode.
 
} 

Regarding Claim 11, Ishihara in view of OH and Davis teaches The system of claim 1. Ishihara further teaches wherein the operator alerting signal is optical and/or acoustic.

{Ishihara
Para [0018]; “The vehicle is operating in an autonomous mode, and the passenger (i.e., driver) reclines in a seat to a substantially horizontal position. Additionally, the vehicle includes a monitor that is integrated within the roof of the passenger compartment, which the driver uses to view some form of entertainment while reclined. In view of this configuration, in one embodiment, the indication system adaptively directs visual and/or audio notices to the monitor in the roof when the seat is in this reclined position.”

Para [0037]; “As another example, the entire passenger compartment may be illuminated in red when the indication system 165 is providing a warning or handover back to manual mode.”
}

Regarding Claim 12, Ishihara in view of OH and Davis teaches The system of claim 1. further teaches wherein the operator alerting signal is indicated optically as at least one semitransparent symbol on the screen of the display device and/or as an at least partial change of a mode of representing the image screen contents on the screen of the display device.

{Davis

Abstract “The panel displaying method includes: determining an environment of the electronic device; automatically choosing an operation mode based on the environment of the electronic device. The operation mode is displayed in a widget area of a first panel and includes at least one widget icon. A portion of the first icons is chosen and updated as the widget icon based on numbers of clicks of the first icons in the chosen operation mode.”

Para [0025] “In addition, the electronic device 100 may offer a plurality of operation modes for choice. For example, the electronic device 100 may, in default, provide a work mode, a home mode, and an out mode for choice, and the user may, based on his/her habits of using the electronic device 100 or the location where he/she uses the electronic device 100, add or delete different operation modes to meet the needs. In an embodiment of the invention, the display module 101 displays, for example, the first panel 200, and the respective operation modes may include, for example, mode names and a plurality of widget icons and are displayed in the widget area 209. If the display module 101 displays the first panel 200, and the electronic device 100 chooses the work mode, the processor 105 may choose and update a portion of the first icons and display the portion of the first icons as the widget icons based on, for example, the numbers of clicks of objects corresponding to the first icons when the electronic device 100 is in the work mode. In other words, the widget area 209 of the first panel 200 may display the widget icons corresponding to the operation mode chosen by the electronic device 100, and is adjustable based on functions corresponding to the first icons commonly clicked or used by the user.”

Changing the way content is displayed based on operational mode, reads on changing the mode of representing the image screen contents on the screen of the display device. The changing the displayed contents of Davis can be considered an alert that the operation mode has been changed.
}

Regarding Claim 13, Ishihara in view of OH and Davis teaches The system of claim 1. Ishihara further teaches wherein the triggering signal triggers at least for a time a change of a display mode of the screen.

{Ishihara

Para [0018]; “The vehicle is operating in an autonomous mode, and the passenger (i.e., driver) reclines in a seat to a substantially horizontal position. Additionally, the vehicle includes a monitor that is integrated within the roof of the passenger compartment, which the driver uses to view some form of entertainment while reclined. In view of this configuration, in one embodiment, the indication system adaptively directs visual and/or audio notices to the monitor in the roof when the seat is in this reclined position.”

Where changing the screen used to display is a change in display mode and it is being done at least for a time as for content to display time has to pass.
}

Regarding claim 14, it recites a method having limitations similar to those of claim 1 and therefore is rejected on the same basis.
Regarding claim 15, it recites a method having limitations similar to those of claim 2 and therefore is rejected on the same basis.
Regarding claim 16, it recites a method having limitations similar to those of claim 3 and therefore is rejected on the same basis.
Regarding claim 18, it recites a method having limitations similar to those of claim 4 and therefore is rejected on the same basis.
Regarding claim 19, it recites a method having limitations similar to those of claim 5 and therefore is rejected on the same basis.
Regarding claim 20, it recites a method having limitations similar to those of claim 6 and therefore is rejected on the same basis.
Regarding claim 21, it recites a method having limitations similar to those of claim 7 and therefore is rejected on the same basis.
Regarding claim 22, it recites a method having limitations similar to those of claim 8 and therefore is rejected on the same basis.
Regarding claim 25, it recites a method having limitations similar to those of claim 11 and therefore is rejected on the same basis.
Regarding claim 26, it recites a method having limitations similar to those of claim 12 and therefore is rejected on the same basis.
Regarding claim 27, it recites a method having limitations similar to those of claim 13 and therefore is rejected on the same basis.

Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims while also overcoming the current 112(b) rejection as discussed in the “Claim Rejections - 35 USC § 112” section above.

Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims while also overcoming the current 112(b) rejection as discussed in the “Claim Rejections - 35 USC § 112” section above.

Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296. The examiner can normally be reached Mon - Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/ABDHESH K JHA/Primary Examiner, Art Unit 3668